Citation Nr: 1329638	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-17 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative changes 
at L3-4 and L5-S1 (referred to hereinafter as "back 
disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Young, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 6, 1993 to May 28, 1993, and in the United States 
Navy from October 1995 to April 1997.  The Veteran also 
served in the Washington Army National Guard and in Florida 
Army National Guard from January 1999 to January 2006, with 
multiple periods of active duty training (ACDUTRA) and 
inactive duty training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board remanded this case in August 2010, September 2011, 
and January 2013.  Review of the record indicates 
substantial compliance.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's current back disability is related to any 
period of active military service or manifested to a 
compensable degree within one year following discharge from 
service.


CONCLUSION OF LAW

The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In this matter, substantially compliant notices 
were sent to the Veteran in February 2006 and most recently 
in March 2013.  The Veteran was afforded the opportunity to 
submit additional evidence and he did so.  The claim was 
most recently readjudicated in April 2013 in a supplemental 
statement of the case (SSOC).

Regarding VA's duty to assist, the Appeals Management Center 
(AMC), in compliance with the Board's January 2013 remand, 
attempted to obtain the Veteran's VA treatment records from 
the VA Gulf Coast Veterans Healthcare System in Biloxi, 
Mississippi (VA Gulf Coast).  VA Gulf Coast replied to the 
AMC in February 2013 and indicated that portions of the 
Veteran's records were destroyed by Hurricane Katrina; 
however, all records remaining in VA Gulf Coast's possession 
were associated with the Veteran's claims file.  

The Board notes a heightened obligation to assist the 
Veteran in the development of his case, and to explain 
findings and conclusions, as well as carefully consider the 
benefit of the doubt rule when records in the possession of 
the government are presumed to have been destroyed.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is noted, 
however, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran was afforded a VA spine examination in January 
2011 and a VA examiner provided medical opinions in August 
2012 and in April 2013.  The Board notes that the examiner 
mistakenly denoted that a January 2012 VA spine examination 
was reviewed in connection to the medical opinion provided 
in August 2012.  VA treatment records do not indicate that a 
January 2012 spine examination of the Veteran was conducted; 
the name of the "January 2012" examining physician is the 
same as the January 2011 physician and the phrasing of the 
diagnosis rendered is identical to the January 2011 
examination.  Further, in the April 2013 addendum medical 
opinion, the August 2012 examiner indicated that the January 
2011 VA spine examination was reviewed and does not 
reference a January 2012 examination.  Therefore, the Board 
finds that the reference to a January 2012 examination in 
the August 2012 medical opinion is a typographical error.

The Board finds the VA medical opinions obtained in 
furtherance of the Veteran's claim to be adequate, as they 
are based upon a complete review of the Veteran's claims 
file, consideration of the Veteran's statements, and the VA 
examiners provided written rationale for the conclusions 
reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311.

VA has substantially complied with the notice and assistance 
requirements.

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  Establishing service connection generally 
requires medical evidence or, in certain circumstances, lay 
evidence of the following: (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; 
and (3) nexus between the claimed in-service disease and the 
present disability.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Service connection may also 
be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Active military service includes any period of active duty 
for training (ACDUTRA) during which the individual was 
disabled from a disease or an injury incurred in the line of 
duty, or a period of inactive duty training during which the 
veteran was disabled from an injury incurred in the line of 
duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
ACDUTRA includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training (INACDUTRA) includes duty, other than full-time 
duty, prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A) 
(2012).  The Reserves includes the National Guard.  38 
U.S.C.A. § 101(26), (27) (2012). 

The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., 
the veteran's period of active duty) does not obviate the 
need to establish that the claimant is also a "veteran" for 
purposes of the period of ACDUTRA or inactive duty training 
where the claim for benefits is premised on that period of 
ACDUTRA or INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998). 

When a claim for service connection is based upon an injury 
that occurred during a period of ACDUTRA or INACDUTRA, 
presumptive periods and the presumption of sound condition 
do not apply, regardless of whether the individual had a 
prior period of active service.  Smith v. Shinseki, 24 Vet. 
App. 40, 44-46 (2011); Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (3). However, 
National Guard duty is distinguishable from other Reserve 
service in that a member of the National Guard may be called 
to duty by the governor of their state.  "[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United 
States [and a]t all other times, National Guard members 
serve solely as members of the State militia under the 
command of a state governor."  Allen v. Nicholson, 21 Vet. 
App. 54, 57 (2007).  Therefore, to have basic eligibility 
for Veterans benefits based on a period of duty as a member 
of a state National Guard, a National Guardsman must have 
been ordered into Federal service by the President of the 
United States, see 10 U.S.C.A. §12401, or must have 
performed "full-time duty" under the provisions of 32 
U.S.C.A. §§ 316, 502, 503, 504, or 505.  Id.  

Competent medical evidence includes evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing 
symptoms or relating a contemporaneous medical diagnosis.  
Jandreau, 492 F.3d at 1372.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

III.  Factual Background

Initially, the Board notes that it has reviewed all the 
evidence in the Veteran's paper and electronic claims files.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting its decision, there is no 
requirement that the Board discuss every piece of evidence 
in the record.  Rather, the Board will summarize the 
relevant evidence, as appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that his current back disability is 
related to back pain which began during his naval service 
and was exacerbated by an injury during his National Guard 
Service.  See Veteran's June 2007 VA Form 9; see also 
Veteran's November 2011 Statement; see also August 2010 
Appellant's Brief.

In a 1992 military applicant medical prescreening exam, the 
Veteran denied a history of back pain.  See STRs.

The Veteran's June 1995 Navy enlistment examination report 
denotes that his spine and other musculoskeletal system were 
"normal" and the Veteran denied a history of recurrent back 
pain.  In September 1996, the Veteran was treated for 
complaints of lower back pain, secondary to bilateral foot 
pain; later in September 1996, the Veteran denied a history 
of back injury.  See STRs.

In November 1996, the Veteran was treated for complaints of 
lower back and bilateral foot pain; however, the examination 
revealed that the Veteran was without deformity, spasm, 
redness, or bruising.  The Veteran's STRs are devoid of any 
back or spine injury during his Army or Navy service.  See 
STRs.  

VA treatment records indicate that the Veteran complained of 
back and neck pain that increased with certain neck movement 
in January 2000;a diagnosis of his back and neck pain is not 
apparent by the record.  However, during a follow-up VA 
visit, in March 2000, the Veteran complained of upper back, 
shoulder, and lower back pain with bending, but "better with 
rest," and the Veteran was treated for "lumbar strain."  
March 2000 X-ray views of the Veteran's back were negative.  
See VA Treatment Records.

In the summer of 2000, the Veteran was injured as a result 
of falling at his home.  In April 2001, ten months after his 
fall, the Veteran was diagnosed with "minimal degenerative 
changes without disc narrowing; probable muscle spasm."  See 
National Guard STRs; see also November 2011 Veteran's 
Statement.

In April 2001, the Veteran complained of back pain, but upon 
examination, no deformities were found and the Veteran had 
full range of motion; the Veteran was diagnosed with muscle 
strain.  See National Guard STRs.

In October 2001, the Veteran complained of right sided lower 
back pain since a fall one year prior; the Veteran's MRI 
revealed mild degenerative disc changes, worst at the L3-4 
level with mild discogenic endplate changes involving the 
inferior endplates of L3 and L4; mild facet joint 
degenerative changes at L5-S1; small circumferential disk 
bulge at L5-S1 with no spinal canal or neural foraminal 
narrowing.  See National Guard STRs.

In April 2002 and October 2002, the Veteran was placed on 
temporary profile because of his back and his feet.  See 
National Guard STRs.

In November 2004, the Veteran injured his lower back as a 
result "twisting wrong" while placing groceries on to a 
truck; it is noted that the injury occurred during weekend 
drill inactive duty, as denoted by the "IDT" (inactive duty 
training or INACDUTRA).  The Veteran was treated by his unit 
medical personnel and he was treated with muscle relaxers 
and told to take two days off by unit medical personnel.  
The Veteran was diagnosed with a lower back sprain; during 
the examination, the Veteran reported a history of lower 
back pain over the last three years.  See National Guard 
STRs; see also February 2006 Veteran's Statement.

Two weeks after the Veteran's INACDUTRA back incident, in 
December 2004, he received emergency room (ER) treatment for 
his back.  ER records indicate that he was diagnosed with 
chronic lower back pain and he was told to follow up with 
his primary care physician.  See December 2004 ER Records. 

Also in December 2004, the Veteran was treated by private 
physician Dr. C. K.; the Veteran was diagnosed with sprain 
of the lumbar region and lumbago.  The Veteran reported to 
Dr. C. K. that he was on a permanent medical profile for 
lumbar arthritis.  During a January 2005 follow-up visit, 
Dr. C. K. indicated that the Veteran's diagnosis remained a 
lumbar strain.  See Dr. C. K. Treatment Records. 

In November 2005, the Veteran was examined by Dr. M. R., a 
private physician, in which he reported that, prior to the 
November 2004 National Guard incident, he had "no previous 
injury/problem" with his back.  The Veteran reported that 
his lower mid back pain symptoms began immediately after the 
National Guard incident and have continued with occasional 
increased symptoms.  The Veteran described his symptoms as 
being present all of the time.  The Veteran was diagnosed 
with lumbar disc disease.  See Dr. M. R. Treatment Records.  

A December 2005 Magnetic Resonance Imaging scan (MRI) 
revealed that the Veteran had moderate bilateral foraminal 
encroachment at L5-S1 secondary to facet joint hypertrophy, 
marginal osteophyte formation and mild disc bulging.  There 
was "no evidence of acquired spinal stenosis or focal disc 
protrusion."  There was "chronic appearing Schmorl's node at 
the inferior endplate of L4" and "degenerative disc disease 
at L3-4, L4-5, and L5-S1 where there was some mild disc 
bulging."  See December 2005 MRI. 

VA treatment records reveal that in November 2006 the 
Veteran was negative for back pain.  In March 2008, the 
Veteran made no complaints of back pain.  However, in May 
2008, the Veteran was treated for back and knee pain and he 
reported that the pain was onset a "few months" prior.  
During the examination, the Veteran was assessed as having 
no spasm or tenderness.  The Veteran reported that he hurt 
his back during National Guard Service in 2004 bending over 
to move bread, that he had physical therapy, but his back 
"hurt worse."  He reported that an MRI showed mild disc 
bulge L5 and mild multilevel degenerative disc.  He stated 
that he cannot do sit ups, denied lower extremity symptoms 
and bladder or bowel dysfunction.  The Veteran stated that a 
doctor told him several years ago that he should not do sit 
ups or anything strenuous to aggravate his back.  See VA 
Treatment Records.

The Veteran complained of back pain in November 2008 and he 
was assessed with lumbar muscle spasm.  In December 2008, 
the Veteran was treated for right wrist strain, without 
complaint of back pain.  In February 2009, the Veteran 
reported occasional back pain.  In September 2009, the 
Veteran reported feeling a "knot" in his lower back with 
increased pain for three weeks.  In April 2010, the Veteran 
denied any pain during a six month follow up appointment.  
See VA Treatment Records.

During a January 2011 VA spine examination, the impression 
of the Veteran's back was straightening of lordosis which 
may be secondary to muscle spasm, otherwise negative; 
incidental finding of a small marginal osteophyte.  See VA 
Treatment Records.

In October 2011, the Veteran complained of back pain with 
increased pain with movement.  See VA Treatment Records.

In an August 2012 VA medical opinion, the examiner reviewed 
the Veteran's claim's file, considered the Veteran's 
statements, and reviewed the January 2011 VA spine 
examination of the Veteran.  See August 2012 VA Medical 
Opinion.

The examiner opined that Veteran's back disability was "less 
likely than not (less than 50 percent probability) incurred 
in or caused by the claimed in-service injury, event, or 
illness;" the examiner also opined that his back disability 
was not aggravated by any period of active duty, ACDUTRA, OR 
INACDUTRA, to include the November 2004 lumbar strain 
sustained during INACDUTRA.  The examiner explained that 
lumbar strain is a "transient condition with no neurological 
dysfunction or other pathologic component."  See August 2012 
VA Medical Opinion.

The examiner's rationale was that a "lumbar strain is a 
transient condition involving the muscles and ligaments 
(soft tissues) of the spinal region, while lumbar DDD is a 
degenerative process involving the discs and vertebral 
bodies; the one is not the cause of, or related to the 
other."  The examiner also stated that a "current study 
suggests that back injury is not an important predicator of 
future disc degeneration" and that the "AMA Guides 
Newsletter July/August 2009 shows that age, familial 
aggregation (genetics), and intrinsic disc loading (body 
weight compared with size of disc) were the predominant 
predicators of degenerative disc disease."  See August 2012 
VA Medical Opinion.

In December 2012, the Veteran complained of back pain, but 
no limitation of range of motion of the lower extremities 
and no weakness.  See VA Treatment Records.

In April 2013, an addendum medical opinion was provided by 
the August 2012 VA examiner; the examiner opined that the 
Veteran's lumbar strain, that occurred in 1996, was a 
transient condition that involved muscles and ligaments and 
resolved with symptomatic treatment.  While the lumbar DDD, 
diagnosed in 2001, after service, is degenerative process 
involving vertebral discs and spaces; "the one not the cause 
of or related to the other."  See August 2012 VA Medical 
Opinion.  The examiner's rationale in April 2013 was the 
same as provided in August 2012.  See id; see also April 
2013 VA Medical Opinion.

In June 2013, the Veteran's representative submitted an 
appellant brief in which he reasserted that the Veteran's 
statements in his notice of disagreement and substantive 
appeal.  June 2013 Appellant Brief.


IV.  Analysis

The Board finds there is no nexus between that the Veteran's 
current back disability and any period of active military 
service, ACDUTRA or INACDUTRA.

It is not in dispute that the Veteran has a current back 
disability.  What remains for consideration is whether or 
not the Veteran's back disability may somehow be related to 
his service.  That is a medical question, and requires 
medical expertise.  See Jandreau, 492 F. 3d 1372, 1377.  
Here, the Board acknowledges the Veteran's contentions 
attributing the above condition to service.  However, 
although lay persons are competent to provide opinions on 
some medical issues, see Kahana v. Shinseki, 24 Vet. App. 
428, 435 (2011), as to the specific issue in this case, 
whether the Veteran's back pain symptoms are attributed to a 
muscular or vertebral condition, falls outside the realm of 
common knowledge of a lay person.  See Jandreau, 492 F.3d at 
1377 n.4.

As detailed above, the Veteran has an extensive history of 
muscle related back pain; however, the Veteran's currently 
diagnosed back disability "is a degenerative process 
involving vertebral discs and spaces;" which was diagnosed 
prior to the Veteran's November 2004 INACDUTRA incident.  
See April 2013 VA Addendum Medical Opinion; see also Dr. C. 
K. Treatment Records; see also STRs; see also National Guard 
STRs.

In August 2012, a VA examiner opined that the Veteran's 
current back disability is "less likely than not (less than 
50 percent probability) incurred in or caused by the claimed 
in-service injury, event, or illness."  The Veteran's 
current back disability was not "aggravated by any period of 
active duty, ACDUTRA, or INACDUTRA, to include the November 
2004 lumbar strain."  The rationale for the examiner's 
opinion is that a lumbar strain, the condition that the 
Veteran was diagnosed with in November 2004, "is a transient 
condition involving the muscles and ligaments (soft tissues) 
of the spinal region," while the Veteran's current back 
disability is "lumbar DDD (degenerative disc disease) [and] 
is a degenerative process involving the discs and vertebral 
bodies.  The one is not the cause of, or related to, the 
other."  The examiner also opined that the Veteran's current 
back disability was not "aggravated by any period of active 
duty, ACDUTRA, or INACDUTRA, to include the November 2004 
lumbar strain sustained during INACDUTRA."  See August 2012 
VA Examination.

In the April 2013 addendum medical opinion, as detailed 
above, the examiner opined that the Veteran's lumbar strain, 
that occurred in 1996, was a transient condition that 
involved muscles and ligaments and resolved with symptomatic 
treatment; while the lumbar DDD, diagnosed after service, in 
2001, is a degenerative process involving vertebral discs 
and spaces.  "The one not the cause of or related to the 
other;" "age, familial aggregation (genetics), and intrinsic 
disc loading (body weight compared with size of disc) were 
the predominant predicators of degenerative disc disease," 
the Veteran's current disability.  See April 2013 VA 
Examination; see also VA Treatment Records.

The Board finds that the medical evidence is more probative 
than the Veteran's assertions as medical knowledge is 
required to identify the source of the Veteran's symptoms, 
the opinions are well reasoned, detailed, consistent with 
other evidence in the record, and the examiner considered 
the Veteran's medical history.  As the medical evidence 
indicates that the Veteran's current back disability is 
vertebral and not related to the Veteran's prior back muscle 
symptoms; the Board finds there is no nexus between the 
Veteran's current back disability and any period of military 
service.

As the preponderance of the evidence is against a finding 
for the Veteran; the benefit of the doubt rule does not 
apply. 




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for degenerative changes 
at L3-4 and L5-S1 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


